 Fill in this information to identify the case:

 Debtor name         Riley Drive Entertainment XV, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF KANSAS

 Case number (if known)           19-41328
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $198.75
           ASCAP                                                                Contingent
           P.O. Box 311608                                                      Unliquidated
           Nashville, TN 37203                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number      0511
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $1,000,000.00
           CCL 2, LLC                                                           Contingent
           1100 Walnut                                                          Unliquidated
           Suite 2000                                                           Disputed
           Kansas City, MO 64106
                                                                             Basis for the claim:    Restaurant Lease
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $270,305.00
           Fox Capital Group, Inc.                                              Contingent
           65 Broadway, Suite 804                                               Unliquidated
           New York, NY 10006                                                   Disputed
           Date(s) debt was incurred 2/4/2019
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $135,375.00
           Fox Capital Group, Inc.                                              Contingent
           65 Broadway                                                          Unliquidated
           Suite 804                                                            Disputed
           New York, NY 10006
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred 2/4/2019
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         40138                                            Best Case Bankruptcy

                                        Case 19-41328                  Doc# 39          Filed 11/12/19                  Page 1 of 3
 Debtor       Riley Drive Entertainment XV, Inc.                                                      Case number (if known)            19-41328
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $117,187.00
           Itria Ventures, LLC                                                  Contingent
           462 Seventh Avenue, 20th Floor                                       Unliquidated
           New York, NY 10018                                                   Disputed
           Date(s) debt was incurred 7/11/2018
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number 5303
                                                                             Is the claim subject to offset?     No       Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $116,071.00
           Itria Ventures, LLC                                                  Contingent
           462 Seventh Avenue, 20th Floor                                       Unliquidated
           New York, NY 10018                                                   Disputed
           Date(s) debt was incurred 5/8/2019
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number 4996
                                                                             Is the claim subject to offset?     No       Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,365.00
           Revenue Systems, Inc.                                                Contingent
           P.O. Box 15257                                                       Unliquidated
           Clearwater, FL 33766                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
           Last 4 digits of account number      9896
                                                                             Is the claim subject to offset?     No       Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $65,809.68
           Simply Funding, LLC                                                  Contingent
           45 Broadway, Suite 2450                                              Unliquidated
           New York, NY 10006                                                   Disputed
           Date(s) debt was incurred 5/10/2019
                                                                             Basis for the claim:    Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $126,302.00
           Small Business Financial Solut                                       Contingent
           4500 East West Hwy                                                   Unliquidated
           6th Floor                                                            Disputed
           Bethesda, MD 20814
                                                                             Basis for the claim:    Business debt
           Date(s) debt was incurred 10/26/2018
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $47,000.00
           US Foods, Inc.                                                       Contingent
           16805 College Blvd                                                   Unliquidated
           Lenexa, KS 66219                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number      1015
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

                                        Case 19-41328                  Doc# 39          Filed 11/12/19                  Page 2 of 3
 Debtor       Riley Drive Entertainment XV, Inc.                                                 Case number (if known)   19-41328
              Name

 5a. Total claims from Part 1                                                                       5a.       $                    0.00
 5b. Total claims from Part 2                                                                       5b.   +   $            1,879,613.43

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              1,879,613.43




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                        Case 19-41328                  Doc# 39         Filed 11/12/19             Page 3 of 3
